UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7298



BEVERLY DOREATHA HAMPTON,

                                             Plaintiff - Appellant,

          versus


VIRGINIA CORRECTIONAL CENTER FOR WOMEN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-696-2)


Submitted:   December 18, 1997            Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverly Doreatha Hampton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her 42

U.S.C. § 1983 (1994) complaint without prejudice for failure to ex-

haust administrative remedies. The district court properly required

exhaustion of administrative remedies under 42 U.S.C.A. § 1997e(a)

(West Supp. 1997). Because Appellant did not demonstrate to the
district court that she had exhausted administrative remedies or

that such remedies were not available, the court's dismissal of the

action, without prejudice, was not an abuse of discretion. We

therefore affirm the district court's order. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2